Item 9.01 - Exhibits Exhibit 99.1 - Concurring Letter From ParenteBeard LLC ParenteBears LLC 115 Solar Street Syracuse, New York 13204 June 29, 2011 Securities and Exchange Commission treet, NE Washington, DC 20549 Dear Ladies and Gentlemen: We have read Pathfinder Bancorp Inc.’s disclosure set forth in Item 4.01 “Changes in Registrant’s Certifying Accountant” of Pathfinder Bancorp Inc.’s Current Report on Form 8-K dated June 29, 2011 (the “Current Report”) and are in agreement with the disclosure in the Current Report, insofar as it pertains to our firm. Sincerely, /s/ ParenteBeard LLC ParenteBeard LLC
